Citation Nr: 0740185	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for lumbar 
myositis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The veteran had active service from September 1995 until 
April 1996 and from December 1997 until February 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The appeal initially included a claim for an increased 
evaluation for pes planus.  Although the veteran submitted a 
notice of disagreement as to the rating decision and a 
Statement of the Case was issued in April 2005, the veteran 
substantive appeal only included the issue concerning the 
lumbar myositis.  As the veteran has not filed a substantive 
appeal concerning this issue, the issue is not in appellate 
status.

The Board first considered this appeal in February 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

However, a review of the record discloses that further 
development is necessary.  The claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if further action is required.


REMAND

In statements dated in March 2007 and October 2007 the 
veteran reported he received treatment for his back at the VA 
Clinic in New Bedford, Massachusetts.  These records are not 
associated with the claims file.  VA's duty to assist 
includes obtaining relevant federal records, including VA 
medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).

In light of the veteran's report of receiving recent 
outpatient treatment due to his service connected lumbar 
myositis and the fact that the veteran was last examined in 
2004, the Board finds that he should be scheduled for a VA 
examination to determine the current severity of his service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file medical 
records from the New Bedford, 
Massachusetts VA Clinic from 2002 to the 
present.

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) State whether the veteran experiences 
muscle spasms and when it is demonstrated, 
loss of lateral spine motion, listing of 
whole spine to opposite side, positive 
Goldthwaite's sign, narrowing or 
irregularity of joint space, and/or 
abnormal mobility on forced motion.

c) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




